    Case: 1:19-cv-06921 Document #: 36 Filed: 06/17/20 Page 1 of 8 PageID #:190




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

                                            )
  YVONNE WALKER,                            )
                                            )
           Plaintiff-Counterdefendant,
                                            )
                                                No. 19 C 6921
                                            )
           v.                               )
                                                Judge Virginia M. Kendall
                                            )
  WESTLAKE FINANCIAL
                                            )
  SERVICES, LLC,
                                            )
           Defendant-Counterclaimant.       )
                                            )
                                            )

                    MEMORANDUM OPINION AND ORDER

      After Plaintiff Yvonne Walker failed to make her monthly car payments,

Defendant Westlake Financial Services, LLC, sought to collect the debt she owed it.

Walker alleges that the methods Westlake used violated federal and state law, and

she brought suit against Westlake. (Dkt. 1). Westlake counterclaimed for Walker’s

breach of her contract to pay for her vehicle. (Dkt. 18). Walker has moved to dismiss

Westlake’s counterclaim on the grounds that the Court lacks jurisdiction to hear it.

(Dkt. 20). For the following reasons, her motion is denied.

                                   BACKGROUND

      The following factual allegations are taken from Westlake’s counterclaim and

are assumed true for purposes of this motion. Bultasa Buddhist Temple of Chicago

v. Nielsen, 878 F.3d 570, 573 (7th Cir. 2017) (“A motion to dismiss under Rule 12(b)(1)

tests the jurisdictional sufficiency of the complaint, accepting as true all well-pleaded


                                       Page 1 of 8
    Case: 1:19-cv-06921 Document #: 36 Filed: 06/17/20 Page 2 of 8 PageID #:191




factual allegations and drawing reasonable inferences in favor of the plaintiffs.”).

Where noted, certain references are also made to Walker’s complaint.

      In 2018, Yvonne Walker purchased a 2016 Toyota Corolla, which she financed

through a Retail Installment Sales Contract. (Dkt. 1 at ¶ 9; Dkt. 18 at 11 ¶¶ 1–2)

That contract was assigned to Westlake. (Dkt. 18 at 11 ¶¶ 1–2; Dkt. 18-1 at 2).

Walker fell behind on her payments. (Dkt. 18 at 12 ¶¶ 8–10). The vehicle was

repossessed and sold, leaving a deficiency of balance of $7,057.89. (Id.).

      Walker alleges that after she fell behind on the debt, she began receiving

collection calls to her cell phone, which she believes to be from Westlake. (Dkt. 1

¶¶ 12–21). These calls, she claims, used prerecorded messages or an automatic

dialing system. (Id. at ¶¶ 12–21, 27). She alleges that she demanded Westlake cease

calling her, but the calls continued. (Id. at ¶¶ 19–21). Based upon these calls, Walker

filed suit against Westlake, alleging violations of the Telephone Consumer Protection

Act (“TCPA”), 47 U.S.C. § 227 et seq., and the Illinois Consumer Fraud and Deceptive

Business Practices Act (“ICFA”), 815 ILCS § 505/1 et seq. (Dkt. 1).

      Westlake answered the complaint and asserted a counterclaim against Walker.

(Dkt. 18). Westlake’s counterclaim alleges that Walker breached the parties’ Retail

Installment Sales Contract. (Dkt. 18 at 11–12, ¶¶ 1–13). Westlake seeks to recover

the remaining balance due under the contract. (Id. at 12). Walker has moved to

dismiss Westlake’s counterclaim for lack of subject-matter jurisdiction pursuant to

Federal Rule of Civil Procedure 12(b)(1). (Dkt. 20).




                                      Page 2 of 8
    Case: 1:19-cv-06921 Document #: 36 Filed: 06/17/20 Page 3 of 8 PageID #:192




                                    DISCUSSION

      This Court has original jurisdiction over Walker’s TCPA claim pursuant to 28

U.S.C. § 1331. Walker asserts that Westlake’s breach-of-contract counterclaim is a

permissive counterclaim over which this Court lacks supplemental jurisdiction. 28

U.S.C. § 1367(a) provides that “in any civil action of which the district courts have

original jurisdiction, the district courts shall have supplemental jurisdiction over all

other claims that are so related to claims in the action within such original

jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.”

      While Walker focuses on the distinction between compulsory and permissive

counterclaims, the focus here should instead be on § 1367. See Channell v. Citicorp

Nat. Servs., Inc., 89 F.3d 379, 385 (7th Cir. 1996) (“Now that Congress has codified

the supplemental jurisdiction in § 1367(a), courts should use the language of the

statute to define the extent of their powers.”). To assess whether supplemental

jurisdiction exists, “[c]ourts often ask whether the claims share a common nucleus of

operative facts.” Prolite Bldg. Supply, LLC v. MW Manufacturers, Inc., 891 F.3d 256,

258 (7th Cir. 2018). “A loose factual connection between the claims is generally

sufficient.” Ammerman v. Sween, 54 F.3d 423, 424 (7th Cir. 1995). “So, for example,

supplemental jurisdiction is appropriate when the supplemental claim involves the

same parties, contracts, and course of action as the claim conferring federal

jurisdiction.” Prolite, 891 F.3d at 258.




                                       Page 3 of 8
    Case: 1:19-cv-06921 Document #: 36 Filed: 06/17/20 Page 4 of 8 PageID #:193




      Walker argues that the validity of the underlying debt is immaterial to her

TCPA claim, and therefore no supplemental jurisdiction exists. Her claim, she says,

relies on the use of an “automatic telephone dialing system or an artificial or

prerecorded voice” without consent, 47 U.S.C. § 227(b)(1)(a), and whatever debt

Westlake was calling about is irrelevant.

      Walker, however, takes too narrow a view and disregards several relevant

facts. Here, Westlake’s claim involves “the same parties, contracts, and course of

action” as the TCPA claim. Prolite, 891 F.3d at 258. Both claims arise from a common

nucleus of operative facts, namely Walker’s failure to make payments under the

Retail Installment Sales Contract and related collection attempts. At least one court

within this district has concluded as much under similar circumstances, and courts

outside of this district have reached the same conclusion specifically in TCPA cases.

See, e.g., Mufwene v. Am. Credit Exch., No. 10 C 2591, 2010 WL 4539451, at *1 (N.D.

Ill. Nov. 3, 2010) (“Although Mufwene is correct that the actual validity of the

underlying debt is not relevant to her FDCPA claim, . . . as she admits, ‘the debt that

Defendant seeks to collect involves the same debt for which Defendant is suing

Plaintiff.’ Thus, the court finds that American Credit’s counterclaim has at least a

‘loose factual connection’ to Mufwene’s FDCPA claim.”) (citations omitted); see also,

e.g., Gonzalez v. Chase Bank USA, N.A., No. 318CV00431CABAGS, 2018 WL

2461490, at *5 (S.D. Cal. June 1, 2018) (referencing Seventh Circuit law and

concluding that “supplemental jurisdiction exists over a defendant’s state-law

counterclaim related to the debt underlying a plaintiff’s RFDCPA and/or TCPA



                                      Page 4 of 8
    Case: 1:19-cv-06921 Document #: 36 Filed: 06/17/20 Page 5 of 8 PageID #:194




claim”); Bates v. Am. Credit Acceptance, LLC, No. 16-12239, 2016 WL 5477429, at *3

(E.D. Mich. Sept. 29, 2016) (“In sum, neither Plaintiffs’ TCPA-based claims, nor

Defendant’s breach of law contract claim, would exist but for the November 2011

contract and the parties’ actions thereunder”). 1

       Additionally, the prohibitions in the TCPA apply when there is no consent, and

consent is a defense to such a claim. See Blow v. Bijora, Inc., 855 F.3d 793, 803 (7th

Cir. 2017). Thus, whether Walker consented to the calls is a central, operative fact

in her claim. Westlake notes that it will be introducing Walker’s account documents

to establish her consent, and those same documents support the breach-of-contract

counterclaim. (Dkt. 28 at 13). Indeed, the contract between the parties, which

Westlake attached to its counterclaim, includes a provision regarding agreement to

collection contacts using prerecorded messages and automatic telephone dialing

systems. (Dkt. 18-1 at 3). To assess Walker’s TCPA claim would require reviewing

the contract entered into by the parties including, possibly, assessing its validity and

the circumstances under which it was entered. That the same contract will play a

central role in a claim and counterclaim involving the same parties further solidifies

that the exercise of supplemental jurisdiction is appropriate here. See, e.g., Coleman

v. Dish Network LLC, No. LACV1702460JAKAFMX, 2017 WL 6888289, at *5 (C.D.

Cal. Nov. 22, 2017) (noting that where defendant would reference underlying contract




1This Court does not find persuasive out-of-district cases to the contrary. Salas v. Ford Motor Credit
Co., LLC, No. 1:18-CV-748-RP, 2019 WL 1472888 (W.D. Tex. Apr. 3, 2019), for example, relies largely
on the standards for bringing compulsory counterclaims, rather than supplemental jurisdiction.

                                            Page 5 of 8
    Case: 1:19-cv-06921 Document #: 36 Filed: 06/17/20 Page 6 of 8 PageID #:195




in consent defense to TCPA claim, breach-of-contract counterclaim shared “at least a

partial, but material, common nucleus of operative facts”).

      Even if a Court may exercise supplemental jurisdiction, it can decline to do so

if: “(1) the claim raises a novel or complex issue of State law, (2) the claim

substantially predominates over the claim or claims over which the district court has

original jurisdiction, (3) the district court has dismissed all claims over which it has

original jurisdiction, or (4) in exceptional circumstances, there are other compelling

reasons for declining jurisdiction.” 28 U.S.C. § 1367(c). The TCPA claim remains

pending here. The counterclaim is a state-law breach-of-contract claim and is not

novel or especially complex. And, despite Walker’s arguments to the contrary, there

is little reason to believe that the counterclaim would substantially predominate over

Walker’s claim, particularly given the fact that Walker herself admits that she “fell

behind on the monthly payments owed to Defendant.” (Dkt. 1 ¶ 11). Additionally, as

noted, Westlake states that its counterclaim will rely on at least some of the same

documents as its defense to Walker’s claims, supporting the argument that the

counterclaim will not introduce significant additional discovery.

      That leaves § 1367(c)(4). Walker argues that allowing Westlake to bring its

breach-of-contract counterclaim would dissuade Walker and others “from asserting

their federal rights.” (Dkt. 20 at 11). Her argument that allowing such counterclaims

would have a “chilling” effect is unpersuasive. True, the TCPA serves to protect

consumers. See Physicians Healthsource, Inc. v. A-S Medication Sols., LLC, 950 F.3d

959, 967 (7th Cir. 2020) (“The TCPA is a remedial statute that we must liberally



                                      Page 6 of 8
    Case: 1:19-cv-06921 Document #: 36 Filed: 06/17/20 Page 7 of 8 PageID #:196




construe in favor of consumer protection.”). That being said, “[p]laintiffs cannot

expect a court to tolerate evasion of lawful debts.” Channell, 89 F.3d at 386. That

Walker may be deserving of protection from abusive practices does not mean she is

entitled to avoid any claims against her. “In addition, the extent of the chilling effect

that would accompany this Court’s decision to exercise supplemental jurisdiction over

Defendant’s breach-of-contract claim is questionable. If defendants. . . are

predisposed to bring state-law counterclaims in an effort to dissuade suit in the first

place, they could always file such claims in state court.” Pesce v. Nuvell Credit Co.,

LLC, No. 11 C 1380, 2011 WL 2115667, at *3 (N.D. Ill. May 26, 2011). And exercising

supplemental jurisdiction “will support judicial efficiency and economy by not

requiring [the counterclaimant] to burden the state court system with parallel

litigation over overlapping issues.” Mufwene, No. 10 C 2591, 2010 WL 4539451, at

*2 ; see also Ervin v. OS Rest. Servs., Inc., 632 F.3d 971, 981 (7th Cir. 2011) (noting

that convenience and economy are factors suggesting the appropriate exercise of

supplemental jurisdiction). This Court concludes that it is appropriate in this case to

exercise its supplemental jurisdiction over Westlake’s counterclaim.




                                       Page 7 of 8
    Case: 1:19-cv-06921 Document #: 36 Filed: 06/17/20 Page 8 of 8 PageID #:197




                                 CONCLUSION

      For the foregoing reasons, Walker’s motion to dismiss Westlake’s counterclaim

is denied.




                                      ____________________________________
                                      Virginia M. Kendall
                                      United States District Judge

Date: June 17, 2020




                                    Page 8 of 8
